                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION

JOHN C. RODRIGUEZ                                                                     PLAINTIFF

v.                                                                        No. 3:20CV32-NBB-RP

CALIFORNIA DEPARTMENT OF CORRECTIONS and                                          DEFENDANTS
DR. THOMAS


                                      PROCESS ORDER

       Having reviewed the complaint in this case, the court finds that process should issue for

defendant Dr. Thomas.

       It is ORDERED:

     1) That the clerk of the court will issue process for the defendant, Dr. Thomas, along with a

        copy of this order and the order permitting the plaintiff to proceed in forma pauperis.

        The United States Marshal Service will serve process upon this defendant under to 28

        U.S.C. § 1915(d) and Fed. R. Civ. P. 4(i).

     2) The plaintiff must acknowledge receipt of this order by signing the enclosed

        acknowledgment form and returning it to the court within fourteen (14) days of this date.

     3) The plaintiff’s failure to keep the court informed of his current address or to comply

        with the requirements of this order may lead to dismissal of his lawsuit under Fed. R.

        Civ. P. 41(b), for failure to prosecute and failure to comply with an order of the court.

     SO ORDERED, this, the 6th day of April, 2020.



                                                     /s/ Roy Percy
                                                     ROY PERCY
                                                     UNITED STATES MAGISTRATE JUDGE
